Beck, Ch. J.
— I. The notes in suit were executed in the State of Minnesota. The answer among other defenses alleges that they were given -for intoxicating liquors sold by plaintiff to defendant for “ unlawful purposes.” The points presented by counsel for defendants are only such as arise upon the issues made by these allegations of the answer. Defendant’s abstract presents certain evidence and instructions given and refused applicable to these issues.
The plaintiff in an amended abstract shows that no bill of exceptions, certificate or order of the court, making the evidence and instructions a part of the record was settled, allowed or made, and that the instructions and evidence set out in the abstract of defendants were not presented and passed upon by the court at the trial of the cause. This amended abstract is not denied by the defendant; it must be regarded as admitted, and as presenting the facts of the case, so far as it conflicts with the original abstract. Lucas v. Jones, 44 Iowa, 298. The evidence and instructions were not made a part of the record by bill of exceptions, nor by a certificate or order of the court in the case as presented to us upon the amended abstract.
II. Under the rule prevailing here, instructions and evidence and other papers and proceedings not made a part of the record will not be considered by this court. We need not cite the numerous decisions of the court so holding; they are familiar to the profession. The case presents no question for our determination. The judgment of the Circuit Court must be
Affirmed.